DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 15-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “said crosslinked polyurethane-urea is formed at an ambient temperature from a composition comprising… water, wherein an equivalent ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0”. There is no support for this limitation in the specification as originally filed. The specification recites a specific photochromic adhesive composition formed at ambient conditions comprising: 0.37 g Tinuvin 144; 0.18 g Irganox 1010; 0.84 g photochromic dye; 24.4 g THF; 1.8 g 24A-100 from Asahi Kasei Chemicals Corporation; 48.16 g of a hydroxyl-terminated prepolymer made at ambient temperature from 25.69 g DURANOL™ G3450J, 25.70 g Terathane-1000, 12.86 g THF, 17.88 g H12MDI, 0.35 g of 5% T-12 from Air Products solution in THF and 0.7 g deionized water (instant specification [00153-00154]); and 24.1 g isocyanate-terminated prepolymer made from 68.5 lbs DURANOL™ 3450J, 98.9 lbs THF 1000, 106.8 lbs THF, 84.5 lbs H12MDI, and 1.26 lbs of 5% T-12 from Air Products solution in THF (instant specification [00129-00130]) (instant specification [00155-00156]). However, there is no support to broadly claim any crosslinked polyurethane-urea formed at an ambient temperature from any composition comprising any reactive isocyanate-terminated prepolymer comprising a mixture of any 
With respect to claim 15,
Claims 2 and 4-9 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.
Claims 16-18 and 20-21 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the term "ambient temperature" in claim 1 is a relative term which renders the claim indefinite. The term "ambient temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As evidenced by Rouse (What is Ambient Temperature?), “ambient temperature” refers to the air temperature of any object or environment. However, the specification and the claim are silent with respect to this temperature, and thus the claim is indefinite.
With respect to claim 15, the term "ambient temperature" in claim 1 is a relative term which renders the claim indefinite. The term "ambient temperature" is not defined What is Ambient Temperature?), “ambient temperature” refers to the air temperature of any object or environment. However, the specification and the claim are silent with respect to this temperature, and thus the claim is indefinite.
Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.
Claims 16-18 and 20-21 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 15.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu et al. (US 2014/0272426 A1, “Vu”).
With respect to claim 1, Vu discloses a crosslinked polyurethane layer made from a polyurethane and a crosslinking agent ([0025]) and a chain extender ([0033]). Vu further discloses the polyurethane is made from a composition including a polycarbonate polyol, an aliphatic diisocyanate, i.e. aliphatic isocyanate, and a polyether polyol ([0033-0034]). While there is no explicit disclosure that the crosslinked polyurethane is a crosslinked polyurethane-urea, given that Vu discloses a crosslinking 
Further, although Vu does not disclose wherein the polyurethane-urea is formed at an ambient temperature from a composition comprising a reactive isocyanate-terminated prepolymer comprising a mixture of: at least two different polyols and an aliphatic isocyanate; a chain extender; a crosslinking agent; and water, wherein an equivalent ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vu meets the requirements of the claimed structure which is a crosslinked polyurethane-urea, Vu clearly meets the requirements of the present claims.
With respect to claim 2, Vu discloses the polycarbonate polyol has the structure shown below ([0027]) and the polyether polyol has the structure shown below ([0029]). For the polycarbonate polyol, n is an integer from 3 to 6 or a combination thereof, x is 1 and R2 are hydrogen or an alkyl group, M is equal to (CH2)y where y is an integer from 1 to 6, and x is an integer that makes the molecular weight of the polyether polyol approximately equal to 500 to 2500 Daltons ([0030]).

With respect to claim 6, Vu discloses the cycloaliphatic diisocyanate, i.e. aliphatic isocyanate, includes 4,4’-dicyclohexylmethanediisocyanate ([0033]).
With respect to claims 7-8, Vu discloses the polyurethane is made from a polyurethane layer is made from a polyurethane that has been crosslinked with a crosslinking agent having at least three functional groups ([0025]), such as a multifunctional alcohol or a multifunctional isocyanate ([0026]).
With respect to claim 9, Vu discloses photochromic compounds, i.e. photochromic dyes, in the polyurethane layer ([0069-0072]), i.e. in the polyurethane-urea. Although Vu does not disclose wherein the polyurethane-urea is formed from a composition further comprising a photochromic dye, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vu meets the requirements of the claimed structure, Vu clearly meets the requirements of the present claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2014/0272426 A1, “Vu”) as applied to claim 1 above.
With respect to claim 4, Vu teaches a polyurethane composition made from 23.46 pounds of polycarbonate diol, i.e. polycarbonate polyol, 6.24 pounds of H12MDI (an aliphatic isocyanate), 0.15 pounds of dibutyltin laurate, and 23.95 pounds of a 5% solution of 1,4-butanediol, i.e. 1.1975 pounds of a chain extender (0.05*23.95 = 1.1975) ([0086-0087]), meaning there is 75.56% (23.46/(23.46+6.24+0.15+1.1975)*100 = 75.56) by weight of polycarbonate diol (polycarbonate polyol), 20.10% (6.24/(23.46+6.24+0.15+1.1975)*100 = 20.10) by weight of H12MDI (an aliphatic isocyanate), and 3.86% (1.1975/(23.46+6.24+0.15+1.1975)*100 = 3.86) by weight of 1,4-butanediol (a chain extender).
Vu does not teach individual amounts of the polycarbonate polyol and the polyether polyol. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 37.78% - 37.78% each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding the amount of crosslinking agent, while there is no explicit teaching regarding the amount of crosslinking agent in the composition, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose any amount, including that which is presently claimed, in order to provide a crosslinked photochromic polyurethane that has improved mechanical and material properties ([0025]).
With respect to claim 5, Vu teaches the use of tetrahydrofuran (THF) as a solvent for the polyols ([0081]). While there is no explicit teaching that THF is an organic aprotic solvent, given that it is identical to that of the present invention (see instant specification [0045]), then it would necessarily inherently be an organic aprotic solvent as presently claimed.

Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2014/0272426 A1, “Vu”) in view of Hywel-Evans (US 2012/0004338 A1).
With respect to claims 15-16, Vu discloses a laminate made from a polyurethane adhesive between a first and second transparent resin sheet ([0019]). Vu further discloses transparent resin sheet materials include polycarbonate ([0062]). While there is no explicit disclosure that one of the transparent resin sheets is an optically functional film, since the films adhered by the polyurethane adhesive are both transparent, then they are optically functional films. Vu discloses the crosslinked 
Vu does not disclose a crosslinked polyurethane-urea adhesive wherein a composition of the crosslinked polyurethane-urea adhesive comprises water.
Hywel-Evans teaches polyureas are made by reacting an isocyanate with water to form urea linkages ([0006]) and that polyureas are very hard, durable plastics ([0007]).
Vu and Hywel-Evans are analogous inventions in the field of molecules made from isocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to react the isocyanate-terminated polyurethane prepolymer of Vu with water as taught by Hywel-Evans in order provide urea linkages in the molecule and form a polyurethane-urea since polyureas are very hard, durable plastics (Hywel-Evans, [0007]). Regarding the equivalent ratio of the aliphatic isocyanate to water being from 1.0 to 15.0, while there is no explicit disclosure from Vu in view of Hywel-Evans of the claimed equivalent ratio, Vu discloses the polyurethane provides improved mechanical and material properties ([0025]) while Hywel-Evans teaches polyureas, which are formed by the reaction of water and an isocyanate-group, are very hard and durable ([0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the equivalent ratio of the isocyanate (impacting the polyurethane) to water (impacting 
With respect to claim 20, Vu discloses the polycarbonate polyol has the structure shown below ([0027]) and the polyether polyol has the structure shown below ([0029]). For the polycarbonate polyol, n is an integer from 3 to 6 or a combination thereof, x is an integer that makes the molecular weight approximately equal to 500 to 2500 Daltons ([0028]). For the polyether polyol, R1 and R2 are hydrogen or an alkyl group, M is equal to (CH2)y where y is an integer from 1 to 6, and x is an integer that makes the molecular weight of the polyether polyol approximately equal to 500 to 2500 Daltons ([0030]). 

With respect to claim 21, Vu discloses photochromic compounds, i.e. photochromic dyes, in the polyurethane layer ([0069-0072]), i.e. in the crosslinked polyurethane-urea.

Claims 17-18 are rejected under 35 U.S.C. 103Vu et al. (US 2014/0272426 A1, “Vu”) in view of Hywel-Evans (US 2012/0004338 A1) as applied to claim 15 above, and further in view of Nishizawa et al. (US 2002/0006505 A1, “Nishizawa”).
With respect to claims 17-18, Vu in view of Hywel-Evans does not teach wherein the optically functional film comprises a polarizing film, nor wherein the optically functional film comprises polyvinyl alcohol.
Nishizawa teaches an optical article made of a transparent synthetic resin (A), a resin layer having photochromic properties (B), and a resin layer having polarization characteristics (C) ([0018]). Nishizawa further teaches the transparent synthetic resin (A) is made of polycarbonate ([0027]), the resin layer having photochromic properties (B) is a urethane layer having a photochromic pigment ([0035]), and the resin layer having polarization characteristics (C) is a polarizing film ([0051]), which may be made of polyvinyl alcohol ([0071]).
Vu in view of Hywel-Evans and Nishizawa are analogous inventions in the field of photochromic articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the transparent resin sheets of Vu in view of Hywel-Evans to be a polarizing film as taught by Nishizawa in order to provide a film having a layer with high transmittance and strength (Nishizawa [0051]).

Claims 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 2002/0006505 A1, “Nishizawa”) in view of Vu et al. (US 2014/0272426 A1, “Vu”) and Hywel-Evans (US 2012/0004338 A1).
With respect to claim 15, Nishizawa teaches an optical article, i.e. optically functional laminate, comprising a layer of transparent resin (A), i.e. a transparent film, a resin layer having photochromic properties (B), and a resin layer having polarization 
Nishizawa does not teach wherein the urethane resin layer is a crosslinked polyurethane-urea adhesive adhering the transparent film to the optically functional film.
Vu teaches a crosslinked photochromic polyurethane layer made from a polyurethane and a crosslinking agent ([0025]) and a chain extender ([0033]). Vu further teaches such a crosslinked photochromic polyurethane laminate has improved mechanical and material properties ([0025]). Vu further discloses the polyurethane is made from a composition including a polycarbonate polyol, an aliphatic diisocyanate, i.e. aliphatic isocyanate, and a polyether polyol ([0033-0034]).
Vu and Nishizawa are analogous inventions in the field of photochromic articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photochromic urethane resin layer (B) of Nishizawa to be the crosslinked photochromic polyurethane as taught by Vu in order to provide a laminate having improved mechanical and material properties (Vu [0025]).
Nishizawa in view of Vu does not disclose a crosslinked polyurethane-urea adhesive wherein a composition of the crosslinked polyurethane-urea comprises water.
Hywel-Evans teaches polyureas are made by reacting an isocyanate with water to form urea linkages ([0006]) and that polyureas are very hard, durable plastics ([0007]).
Vu and Hywel-Evans are analogous inventions in the field of molecules made from isocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to react the isocyanate-terminated polyurethane prepolymer of Nishizawa in view of Vu with water as taught by Hywel-Evans in order provide urea linkages in the molecule and form a polyurethane-urea since polyureas are very hard, durable plastics (Hywel-Evans, [0007]). Regarding the equivalent ratio of the aliphatic isocyanate to water being from 1.0 to 15.0, while there is no explicit disclosure from Vu in view of Hywel-Evans of the claimed equivalent ratio, Vu discloses the polyurethane provides improved mechanical and material properties ([0025]) while Hywel-Evans teaches polyureas, which are formed by the reaction of water and an isocyanate-group, are very hard and durable ([0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the equivalent ratio of the isocyanate (impacting the polyurethane) to water (impacting the polyurea), including values presently claimed, in order to provide a crosslinked polyurethane-urea adhesive with desired mechanical and physical properties, hardness, and durability.
With respect to claim 16, 
With respect to claim 17, Nishizawa teaches the layer (C) is a resin layer having polarization characteristics ([0018]), i.e. the optically functional film is a polarizing film.
With respect to claim 18, Nishizawa teaches the layer (C) having polarization characteristics, i.e. the optically functional film, is made from polyvinyl alcohol ([0071]).
With respect to claim 20, Vu teaches the polycarbonate polyol has the structure shown below ([0027]) and the polyether polyol has the structure shown below ([0029]). For the polycarbonate polyol, n is an integer from 3 to 6 or a combination thereof, x is an integer that makes the molecular weight approximately equal to 500 to 2500 Daltons ([0028]). For the polyether polyol, R1 and R2 are hydrogen or an alkyl group, M is equal to (CH2)y where y is an integer from 1 to 6, and x is an integer that makes the molecular weight of the polyether polyol approximately equal to 500 to 2500 Daltons ([0030]).

With respect to claim 21, Vu teaches photochromic compounds, i.e. photochromic dyes, in the polyurethane layer ([0069-0072]), i.e. in the crosslinked polyurethane-urea.

Response to Arguments
Due to the amendment to claim 1, the 35 U.S.C. 112(d) rejection of claim 4 is withdrawn.
Due to the amendment to claim 15, the previous 35 U.S.C. 112(b) rejections of claims 15-18 and 20-21 are withdrawn. However, claims 1-2, 4-9, 15-18, and 20-21 are newly rejected under 35 U.S.C. 112(b) as set forth above.

Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(a) rejections of claims 1-2, 4-9, 15-18, and 20-21, Applicant states they amended the claims to recite language that does have support in the instant specification. The examiner notes that while Applicant’s amendment addressed the previous 35 U.S.C. 112(a) rejections, the claims remain rejected under 35 U.S.C. 112(a) as set forth above.

Regarding the 35 U.S.C. 102(a)(1) rejections of claims 1-2 and 6-9 and the 35 U.S.C. 103 rejections of claims 4-5 over Vu, Applicant argues Vu’s crosslinked polyurethane-urea is formed at a high temperature and would form allophanate and biuret, whereas the claimed invention is formed at “ambient temperature”. Applicant argues this causes Vu’s crosslinked polyurethane-urea to have a different structure from that presently claimed. The examiner respectfully disagrees.
While the examiner acknowledges that Vu discloses an embodiment of the crosslinked polyurethane-urea being formed at a high temperature, Vu also discloses crosslinking agents that react with the isocyanate groups of the prepolymer ([0046]); notably, Vu [0046] does not mention a high reaction temperature. Even if, as argued by Applicant, the reaction of Vu requires a high temperature, the fact remains that Vu 
Further, the claims only broadly require a crosslinked polyurethane-urea. The claims do not set forth any limitation on the structure of the crosslinked polyurethane-urea, and thus Vu’s crosslinked polyurethane-urea satisfies the present claims.
The claim recites the crosslinked polyurethane-urea is formed at an ambient temperature from a composition comprising a reactive isocyanate-terminated prepolymer comprising a mixture of at least two different polyols and an aliphatic isocyanate, a chain extender, a crosslinking agent, and water wherein an equivalent ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0; however, these are process limitations in a product claim. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vu meets the requirements of the claimed structure, i.e. a crosslinked polyurethane-urea, Vu clearly meets the requirements of the present claims.
Regarding the 35 U.S.C. 103 rejections of claims 15-16 and 20-21 over Vu in view of Hywel-Evans and the 35 U.S.C. 103 rejections of claims 15-18 and 20-21 over Nishizawa in view of Vu and Hywel-Evans, Applicant argues Hywel-Evans does not teach or suggest a composition of a crosslinked polyurethane-urea comprising a reactive isocyanate-terminated prepolymer composition formed of a mixture comprising at least two different polyols and an aliphatic isocyanate, a chain extender, a crosslinking agent, and water, wherein an equivalent ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0. Applicant further argues that because Vu discloses reacting urea crosslinking agents with polyurethane at high temperature, one of ordinary skill in the art would not arrive at the claimed composition. The examiner respectfully disagrees.
The examiner acknowledges that Hywel-Evans does not disclose the entire composition of the crosslinked polyurethane-urea. However, note that while Hywel-Evans does not disclose all the features of the present claimed invention, Hywel-Evans is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, polyureas are made by reacting an isocyanate with water to form urea linkages, and in combination with the primary reference, discloses the presently claimed invention.
Additionally, Vu does not limit the formation of a crosslinked polyurethane-urea to those formed at high temperature; Vu discloses reacting urea compounds with isocyanate groups of the prepolymer ([0046]), and notably does not mention this occurs 
Furthermore, the limitations “said crosslinked polyurethane-urea adhesive is formed at an ambient temperature from a composition comprising… water, wherein an equivalent ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0” is a process limitation in a product claim. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vu in view of Hywel-Evans and Nishizawa in view of Vu and Hywel-Evans meets the requirements of the claimed structure, Vu in view of Hywel-Evans and Nishizawa in view of Vu and Hywel-Evans clearly meets the requirements of the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for  published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787